979 So. 2d 389 (2008)
Jill MARSH, Appellant,
v.
Robert Earl VALYOU, Jr., et al., Appellee.
No. 5D03-188.
District Court of Appeal of Florida, Fifth District.
April 18, 2008.
John T. Stemberger, of Law Offices of John Stemberger, P.A., Orlando, and Shannon L. Akins, of Law Offices of Shannon L. Akins, Orlando, for Appellant.
Joseph Currier Brock and Steven W. Igou, Orlando, for Appellees, Robert Earl Valyou, Jr., and Deborah A. Valyou.
Jane H. Clark, of Clark & Pardy, P.A., Ocoee, and Elizabeth C. Wheeler, of Elizabeth C. Wheeler, P.A., Orlando, for Appellees, Thomas J. Burke and Donna E. Burke.
E. Peyton Hodges and Robert W. Mixson, of Cameron, Hodges, Coleman LaPointe & Wright, P.A., Orlando, for Appellee, PV Holding Corp.

ON REMAND
GRIFFIN, J.
We have this case after our prior decision was quashed by the Florida Supreme Court. Marsh v. Valyou, 977 So. 2d 543 (Fla.2007). Based upon the Supreme Court's decision, we reverse the appealed summary final judgment and remand for *390 further proceedings consistent with their opinion.
REVERSED and REMANDED.
PLEUS and ORFINGER, JJ., concur.